KOGAN, Justice,
dissenting.
I dissent. I agree with the Criminal Procedure Rules Committee of The Florida Bar in strongly opposing the state attorneys’ petition to amend rule 3.191.
The proposal before us is an example of consistency for the sake of consistency, with no reason of substantive value supporting the change. On the contrary, there is substantial reason to reject the proposed change.
At the time the “window” provision was proposed for felony cases, it was felt there were certain cases in which the potential damage to societal interests was serious enough to outweigh the defendant’s rights to a technical dismissal for failure to grant a speedy trial. No such necessity exists in misdemeanor cases. Although some misdemeanor cases are serious in nature, they do not rise to a level that the societal harm overrides the necessity for a strict speedy trial rule.
Therefore, I would reject the proposed change in Florida Rule of Criminal Procedure 3.191.
SHAW and BARKETT, JJ., concur.